Citation Nr: 0611648	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-13 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

Procedural history

The veteran's original claim of entitlement to service 
connection for a low back disorder was denied in a January 
1997 RO decision.  He did not file an appeal.  That decision 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

The veteran filed a petition to reopen his claim in November 
2000.

In July 2001, the RO determined that new and material 
evidence had been submitted to reopen the claim, so the RO 
proceeded to readjudicate the claim on the merits (de novo).  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
The Board, however, still must first make this threshold 
preliminary determination of whether the claim should be 
reopened.  If there is sufficient evidence to reopen the 
claim, only then can the Board proceed to readjudicate it on 
a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).




FINDINGS OF FACT

1.  An unappealed January 1997 RO rating decision denied 
service connection for a low back disorder.  

2.  Some of the additional evidence received since that 
January 1997 RO decision is so significant that it must be 
considered in order to fairly decide the merits of 
this claim.  

3.  Competent medical evidence does not indicate the 
veteran's low back disorder is causally related to his 
military service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  Evidence 
received since that RO decision is new and material and, 
therefore, sufficient to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  The veteran's low back disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).



The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

(i.) Notice

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided VCAA notice in July 
2003 and October 2005, after the initial adjudication of his 
claim in the July 2001 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), indicating that timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.

Here, records show the claim was readjudicated and a 
statement of the case (SOC) and supplemental SOC (SSOC) 
provided the veteran in February 2004 and December 2005 
following the VCAA notice compliance actions.  He was 
provided ample opportunity to submit evidence and argument in 
support of his claim, and to respond to the notice.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The July 2003 and October 2005 VCAA letters summarized the 
evidence needed to substantiate the claim and VA's duty to 
assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical records.  In this way, 
these letters clearly satisfy the first three "elements" of 
the notice requirement.  In addition, the October 2005 VCAA 
letter advised him that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This satisfies the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).  Here, since, for the reasons discussed 
below, the Board will reopen the claim and ultimately 
conclude that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Under the VCAA, however, as already alluded to, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The veteran's service medical records (SMRs) have been 
obtained, as have private medical reports and VA outpatient 
treatment records.  In addition, notwithstanding the fact 
that VA's duty to assist was circumscribed until the claim 
had been reopened, he was provided a VA examination in April 
2005.  He also has provided testimony in support of his claim 
during a September 2005 hearing at the RO.  He and his 
representative have not identified any outstanding evidence.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection also may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a link between the 
claimed disease or injury in service and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

Rating decisions that are not timely appealed are final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
however, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
the claim.

The Board notes there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in 2000, prior to that date.  Therefore, the former version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Submission of new and material evidence

In the prior January 1997 rating decision in question, the RO 
denied the claim for service connection for a low back 
disorder, in essence, because there was no competent medical 
evidence establishing a nexus (i.e, etiological link) between 
the veteran's low back disorder and his active military 
service.  He did not file an appeal; hence, that decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2005).

In 2000, the veteran filed a petition to reopen this claim.

The determinative issue insofar as whether the claim should 
be reopened is whether any of the additional evidence 
received since that earlier decision suggests the veteran's 
current low back disorder is related to his military service.  
This, again, was the basis of the RO's prior denial.

Evidence added to the record since January 1997 includes a 
November 2000 statement from Dr. Scheig wherein he noted that 
"[i]t is possible that [the veteran's motor vehicle 
accident] that occurred in the military is related to his 
lumbosacral spine injury and herniated nucleus pulposus."  

This physician's opinion is new since it was not previously 
of record, and it is material since it suggest the veteran's 
current low back disorder may stem from an injury he 
sustained while in the military - specifically, in a motor 
vehicle accident.  This favorable statement must be 
considered in order to fairly decide the merits of the claim.  
Thus, the petition to reopen is granted.  See 38 C.F.R. § 
3.156 (2000).



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 
4 Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the July 2001 rating decision reopened 
the veteran's claim and readjudicated it on the merits (de 
novo).  The February 2004 SOC contained reference to the 
statutes applicable to service connection claims.  The 
veteran has set forth on numerous occasions his contentions 
as to why he believes that service connection should be 
granted for his low back disability.  So he will not be 
prejudiced by the Board considering his now reopened claim on 
its merits.



(ii.) VA's statutory duty to assist

As also discussed above, VA's statutory duty to assist the 
veteran in the development of his claim attaches at this 
juncture.  The Board must therefore determine whether 
additional development of the evidence is needed.

As mentioned, the veteran has been accorded an April 2005 VA 
examination in connection with his reopened claim.  All 
identifiable medical evidence has been obtained.  He and his 
representative have not furnished or identified any 
outstanding evidence that may have a bearing on his claim.  
He has been accorded ample opportunity to present his claim.  
Concerning this, he testified at a personal hearing in 
September 2005 in support of his claim.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.

Discussion of the merits of the claim

Restated, the three requirements for granting service 
connection are:  (1) proof of current disability; (2) 
evidence of a relevant disease or injury in service; and (3) 
medical evidence causally relating the current disability to 
that disease or injury in service.  See Hickson, supra.

VA examination in April 2005 resulted in a diagnosis of 
degenerative intervertebral disk disease of the lumbar spine 
with small disk protusion to the right at the lumbosacral 
level and spinal stenosis.  In addition, the service medical 
records show that in March 1973 the veteran was treated for 
back pain after a bus accident.  Hickson elements (1) and (2) 
therefore have been satisfied, and the dispositive issue is 
whether his current disc disease is a residual of that 
accident during service.



With respect to Hickson element (3), medical nexus, the Board 
finds that Dr. Scheig's November 2000 opinion is very 
equivocal.  He only suggested that it was "possible" the 
current low back disorder is related to the accident in 
service.  This is not a sufficient basis to grant service 
connection.  38 C.F.R. § 3.102 (2005) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has held on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  So Dr. Scheig's statement ultimately has little-
to-no probative weight.

In contrast, a May 2001 VA examiner concluded it was more 
likely than not the veteran's back pain was related to a 
civilian work injury in 1983.  And in support of the opinion, 
the VA examiner pointed out the veteran had not any received 
any treatment for his back from 1973 (when discharged from 
the military) until 1983 (when he sustained the intercurrent 
civilian on-the-job injury).  Indeed, even the veteran, 
himself, had reported to various physicians that his back 
pain began in 1983, after that incident.  The record on 
appeal contains numerous private physicians' statements 
wherein a history of back pain since that 1983 injury 
is reported.  Moreover, following an April 2005 VA 
examination that included a comprehensive review of the 
claims file, the designated VA examiner also concluded the 
veteran's current lumbar spine condition occurred secondary 
to his civilian workers' compensation injury in 1983.

The Board places greater probative value on the opinions of 
these May 2001 and April 2005 VA examiners than it does on 
the statement from Dr. Scheig.  The opinion of the May 2001 
VA examiner is supported by the negative record for any back 
treatment between 1973 and 1983 while the April 2005 VA 
examiner's opinion is based on a complete review of the 
relevant medical evidence.  


In comparison, Dr. Scheig's statement is obviously very vague 
and equivocal and, aside from this, does not include any 
reference to the confirmed 1983 civilian intercurrent work-
related injury.  So his statement does not have the 
proper factual foundation, especially in relation to the 
others mentioned.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

To the extent the veteran, himself, contends that his low 
back disability is related to his military service, it is now 
well established that laymen without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  These 
statements offered in support of the veteran's claim are not 
probative of a nexus between his low back disability and 
military service. 

In summary, as Hickson element (3) has not been satisfied, 
the veteran's claim of entitlement to service connection for 
a low back disability must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


